DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s Response, filed 09/09/2021, with respect to the 35 U.S.C. 101 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 rejections have been withdrawn. 
Applicant’s arguments, see pages 8-10 of Applicant’s Response, filed 09/09/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-20 directed to Group II, non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.
Allowable Subject Matter
Regarding the novelty/non-obviousness of claim 1 (and its dependents), the prior art of record does not appear to teach, in the context of the system for controlling gas flows in a pipeline network recited, a smart meter which receives system gas data including customer gas request parameters and first local gas request parameters, the customer gas request parameters including gas quality, composition, volume, flow rate, price, and delivery timing information, that a corresponding flow control device is controlled based on these parameters, and that second local gas request parameters are calculated which include system gas target values that meet the customer gas request parameters at a lowest total gas cost, and that the system gas data is transmitted including the second local gas request parameters to other smart meters in the pipeline network.  
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Tewolde et al., "High-Resolution Meter Reading Technique for Appliance Gas Usage Monitoring for the Smart Grid", 2011 8th International Conference & Expo on Emerging Technologies for a Smarter World.
Tewolde generally teaches a smart meter which may detect one or more of the aforementioned gas parameters, but is silent as to the ordered combination of elements outlined above in the novelty/non-obviousness section. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628